Citation Nr: 9930232	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-44 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of 
lumbosacral strain, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1981.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of an August 1994 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which increased the rating for the 
veteran's service-connected lumbosacral strain to 20 percent 
disabling.  

In May 1998, the Board remanded the case to the RO for 
additional development of the issue of increased evaluation 
for the veteran's service-connected lumbar spine disorder.  
The RO granted an increased evaluation of 30 percent 
disabling in a March 1999 rating decision, following 
additional development and consideration of the issue, as 
requested by the Board in its May 1998 remand.  The case is 
now returned to the Board for further consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's low back disorder is currently manifested 
by severe symptoms, including a postural abnormality of 11 
degrees forward flexion; loss of motion due to pain; excess 
fatigability, incoordination and weakened movement and X-ray 
findings of spinal stenosis and degenerative disk disease.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent, and no more, 
for the residuals of lumbosacral strain have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.59, 4.71a , 
Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

The report from the veteran's February 1961 preinduction 
examination revealed no evidence of back problems.  Service 
medical records reveal that she was treated for acute low 
back strain in July 1962.  She repeatedly underwent treatment 
for low back complaints throughout service.  In November 
1977, she was said to have intermittent low back pain, 
greatly aggravated by running and bending exercises.  This 
November 1977 treatment note referred to an X-ray study that 
showed idiopathic calcification of the right L5-S1 area, with 
resultant muscle spasm and pain.  On the report of the 
examination for retirement from service in December 1980, an 
X-ray study of the lumbosacral spine reportedly showed 
scoliosis in the lower thoracic and upper lumbar spine, with 
no other abnormality visualized. However, an orthopedic 
evaluation conducted at that time again referred to an X-ray 
study that showed calcification of the right L5-S1 area, 
idiopathic.

A VA examination was conducted April 1981.  At that time, X-
ray studies of the lumbar spine showed no significant 
abnormality.  The diagnosis from clinical examination was 
lumbosacral strain.  Service connection for lumbosacral 
strain was established by rating decision in July 1981, and 
it was assigned a noncompensable evaluation under Diagnostic 
Code 5295.

VA treatment records reveal that in March 1993, the veteran 
was treated for low back pain, with a history given of 
chronic low back pain, including thoracic and lumbar back 
area, but the pain did not radiate.  Along with the absence 
of radicular symptoms, there were no bowel or bladder 
problems noted.  On physical examination, she could perform 
flexion, extension, lateral flexion and pain, and could walk 
on heels and toes, as well as stand on one foot.  She had 
point tenderness in the lower L-S spine, around L5, but no 
muscle spasm and negative straight leg raises.  Other 
findings were unremarkable.  The examiner noted severe 
degenerative joint disease of the lower lumbar spine, 
especially L5-S1.  The diagnostic impression was low back 
pain.  She continued to receive treatment in April 1993 for 
low back pain complaints.  In April 1994, she was seen for 
complaints of low back pain, along with other medical 
problems, and described having constant back pain for several 
years.

A July 1994 VA examination noted the history of lumbosacral 
strain with sacroiliitis and idiopathic calcification of 
"right L5-S1."  She described having onset of pain 
inservice, with no definite injury.  She described chronic 
low back pain, which varies in severity, and aggravating 
factors such as standing, walking, bending or lifting.  No 
radicular type of complaints were described.  She reported 
temporary employment since service.  On physical examination, 
the veteran moved slowly, but otherwise had a satisfactory 
gait pattern.  She was able to stand erect.  No spasm was 
noted, but tenderness to palpation was noted in the right 
lumbar region.  Range of motion of the lumbar spine was 75 
degrees of flexion, and 20 degrees of extension, with pain on 
motion at full extension.  She performed a satisfactory toe 
walk, with difficulty heel walking due to heel problems.  She 
could squat approximately halfway down and rise again.  
Reflexes and sensation were intact in the lower extremities.  
The diagnosis rendered was chronic low back pain syndrome, 
lumbosacral strain with history of sacroiliitis and 
idiopathic calcification of right L5-S1.  The X-rays from 
July 1994 showed extensive degenerative changes of the 
posterior element of L4-S1 with significant stenosis.  Disc 
interspace was well preserved.  

By rating decision of August 1994, the RO increased the 
evaluation of the veteran's back disorder to 20 percent 
disabling under Diagnostic Code 5295.

The report from a November 1995 VA examination noted 
complaints of lower back pain for several years.  The back 
problems were described as progressively increasing in 
severity.  Subjective complaints of her low back pain always 
being present were described, and she claimed that it hurt to 
bend or move, and that her back felt stiff.  On objective 
findings, no postural abnormalities or fixed deformities were 
noted.  She had apparently normal musculature of the back.  
Forward motion was 25 degrees; backward extension was 10 
degrees; left lateral flexion was 30 degrees; right lateral 
flexion was 15 degrees; rotation to the left was 40 degrees 
and rotation to the right was 30 degrees.  There was no 
objective evidence of pain on motion, nor apparent 
neurological involvement noted at the time.  The diagnosis 
rendered was suspected degenerative joint disease, lumbar 
spine.  The X-ray findings from November 1995 revealed a 
scoliosis of the lumbar spine with convexity toward the left.  
There was a suggestion of posterior spinal fusion of L-5 with 
S-1, with no other bony abnormality. 

Pursuant to the Board's July 1998 remand, VA treatment 
records were received in September 1998, dated from 1994 
through 1998.  The records show that the veteran underwent a 
check up in April 1997, for repeated back pain, and she was 
doing well on Felodipine.  In June 1998, she was seen for a 
routine visit, for follow up on multiple medical complaints 
with no mention of back problems as symptomatic.

The report from a December 1998 VA examination noted the long 
history of back complaints, and indicated that she was taking 
Naprosyn and Trazadone.  She indicated she had pain and 
stiffness.  Periods of flare-ups were described as 
precipitated by bad weather and alleviated by warm weather or 
hot shower.  The examiner assessed 10 percent additional 
functional impairment due to flare-ups.  She was said to use 
a cane at all times.  She was said to be unemployed since she 
got out of the service.  On physical examination, motion 
stopped when pain began and there was objective evidence of 
painful motion, spasm, weakness and tenderness.  She got in 
and out of a chair very cautiously, hobbled along with a 
cane, and appeared to be in discomfort.  There was a postural 
abnormality of 11 degrees forward flexion noted.  Musculature 
of the back was normal.  The range of motion was 48 degrees 
forward flexion, 16 degrees backward extension, 20 degrees 
flexion to the right and 18 degrees flexion to the left.  
Rotation was not done.  The diagnosis was degenerative joint 
disease of lumbosacral spine and loss of motion due to pain.  
The examiner again noted there was evidence of pain on motion 
and deformity.  There was excess fatigability, incoordination 
and weakened movement noted.  The examiner opined that the 
service-connected disability does hamper her ordinary 
activity at home, since she was noted not to have worked 
since she retired from the service in 1981.  

X-rays from January 1999 diagnosed L4 and L5 spinal stenosis; 
mild degenerative disk disease, involving upper and lower 
lumbar spine and extensive facet joint arthritis involving 
the lumbar spine. 

By rating decision of March 1999, the RO increased the 
evaluation to 30 percent disabling for "moderate limitation 
of motion, with demonstrable deformity of a vertebral body 
from fracture."  The diagnostic codes utilized were 
Diagnostic Codes 5292 and 5295, however the RO utilized 
language from Diagnostic Code 5285 in awarding a 30 percent 
evaluation.  

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because she has claimed that the disability has 
worsened since it was last rated; medical evidence has been 
submitted which the veteran's believes supports her 
contentions.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities, which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Rating Schedule), 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
As such, the ratings take into account such factors as pain, 
discomfort, and weakness in the individual rating. 38 C.F.R. 
§§ 4.10, 4.59 (1999).  Evaluations are based on the amount of 
functional impairment; that is, the lack of usefulness of the 
rated part or system in self-support of the individual.  38 
C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999). 

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1999). 
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62  (1994) (where a veteran with 
a service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999).  The medical history has been detailed 
in the factual background of this decision.  As noted above, 
the RO has assigned a 30 percent evaluation under Diagnostic 
Codes 5292 and 5295, but also utilized language from 
Diagnostic Code 5285 in awarding this particular evaluation.  
Because there is evidence of degenerative joint disease, the 
Board must also consider the appropriate criteria for 
arthritis.  The Board will also consider whether a higher 
evaluation under Diagnostic Code 5293 is appropriate in this 
matter. 

Under Diagnostic Code 5003, the rating for degenerative 
arthritis established by X-ray findings, does provide for 
separate evaluations for limitation of motion under the 
appropriate diagnostic codes for specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. 4.71a, Diagnostic Code 
5003 (1999).

Diagnostic Code 5285, for residuals of fractured vertebrae, 
authorizes a 100 percent rating for residuals consisting of 
cord involvement, being bedridden, or requiring long leg 
braces.  A 60 percent rating is assigned when there is no 
cord involvement, but when there is abnormal mobility 
requiring a neck brace.  In all other cases, the disability 
is to be rated in accordance to limitation of motion or 
muscle spasm, with 10 percent added for demonstrable 
deformity of the vertebral body.  38 C.F.R. 4.71a, Diagnostic 
Code 5285.  Although the veteran is not shown to have 
sustained a vertical fracture, the RO appears to have 
utilized the criteria from this Diagnostic Code in assigning 
the veteran a 30 percent evaluation for "moderate limitation 
of motion with demonstrable deformity from vertebral 
fracture."

Under Diagnostic Code 5292, limitation of motion of lumbar 
spine, a 20 percent evaluation is warranted for moderate 
limitation of motion, and a 40 percent evaluation is 
warranted for severe limitation of motion. 

Under Diagnostic Code 5293, intervertebral disc syndrome, a 
40 percent evaluation is warranted for severe recurring 
attacks, with intermittent relief.  A 60 percent evaluation 
is warranted where it is pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.   

Under Diagnostic Code 5295, a 40 percent evaluation is 
warranted for evidence of a severe lumbosacral strain, with 
listing of the whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes or irregularity of joint.

Upon review of the evidence, the Board finds that the 
evidence supports an increased evaluation to 40 percent, but 
no more, for the veteran's lumbar spine disorder.  This is, 
in the view of the Board, a very close case between a rating 
of 30 or 40 percent rating, but where the disability picture 
more nearly approximates the criteria required for the higher 
rating, the higher one should be assigned.  38 C.F.R. § 4.7.

Specifically, the report from the most recent VA examination 
of December 1998 shows the veteran's low back disorder more 
closely resembles the criteria warranting a 40 percent 
evaluation under Diagnostic Code 5295.  The findings included 
a postural abnormality of 11 degrees forward flexion; loss of 
motion due to pain; excess fatigability, incoordination and 
weakened movement.  The X-ray findings also showed 
osteoarthritic changes.  The veteran was observed to move 
with difficulty due to her back problems, which were also 
opined to affect her daily living.  These findings are 
consistent with the criteria for a 40 percent evaluation 
under Diagnostic Code 5292.  The 40 percent evaluation is 
also noted to be the maximum evaluation warranted under 
Diagnostic Code 5292 for limitation of motion.  

A higher evaluation is not warranted under DC 5293, as there 
is no evidence of intervertebral disc syndrome, which could 
be described as pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  To the contrary, the record 
is devoid of evidence that would indicate neurological 
involvement due to the lumbar spine pathology; no 
radiculopathy nor positive straight leg raisings were 
complained of in medical VA examinations leading up to, and 
including the December 1998 examination.  Moreover, a higher 
evaluation is neither warranted under Diagnostic Code 5285 as 
there is simply no evidence of a vertebral fracture, 
particularly one that requires a neck brace.  Nor is there 
evidence of ankylosis, therefore Diagnostic Code 5286 is not 
for consideration.

After reviewing the evidence and resolving all reasonable 
doubt in the veteran's favor, the Board concludes that the 
manifestations of her service-connected low back disorder 
must be viewed overall as severe, with listing of the whole 
spine to opposite side and other symptoms consistent with the 
provisions of Diagnostic Code 5295.  Accordingly, the Board 
finds that a 40 percent rating is warranted.


ORDER

An increased evaluation of 40 percent for the lumbar spine 
disorder is granted, subject to the law and regulations 
governing the payment of monetary benefits.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

